[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________      FILED
                                                                    U.S. COURT OF APPEALS
                                     No. 05-13956                     ELEVENTH CIRCUIT
                                                                          JUNE 14, 2006
                               ________________________
                                                                       THOMAS K. KAHN
                                                                            CLERK
                     D. C. Docket No. 03-00789 CV-ORL-18-KRS

ZSOLT LAGLER,

                                                                Plaintiff-Appellant,

                                            versus

HEALTH FIRST, INC., HOLMES
REGIONAL MEDICAL CENTER, INC.,

                                                                Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                       (June 14, 2006)

Before ANDERSON, HULL and CUDAHY*, Circuit Judges.

PER CURIAM:



__________________
*Honorable Richard D. Cudahy, United States Circuit Judge for the Seventh Circuit, sitting by
designation.
       After oral argument and careful consideration, and for the reasons explored

at oral argument, we readily conclude that the judgment of the district court is due

to be affirmed. Especially in light of the plaintiff’s own personal notes (which are

merely the strongest of extensive evidence supporting the reasonableness of the

perception of all five of defendants’ decision makers), plaintiff has altogether failed

to create genuine issues of material fact. In this regard, we note that plaintiff’s

personal notes were apparently recorded contemporaneously with or shortly after

the relevant events. On this record, we cannot conclude that a reasonable jury

could find that retaliation against plaintiff was a motivating factor for the

employment decision.1

       Accordingly, the judgment of the district court is

       AFFIRMED.




       1
                In light of our holding, we need not decide whether Desert Palace v. Costner, 539
U.S. 90, 123 S.Ct. 2148 (2003), applies in the mixed motive retaliation context. Moreover, we
note that plaintiff failed to present the case to the district court as a mixed motive case, but, in
light of our disposition, we need not address whether or not the issue should be considered
preserved.

                                                  2